December 1, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
STEVE GRIFFITH, IN HIS OFFICIAL CAPACITY, DOUGLAS BRINKLEY, IN
     HIS OFFICIAL CAPACITY, SCOTT SCHULTZ, IN HIS OFFICIAL
   CAPACITY, AND MARK GROTHAUS, IN HIS OFFICIAL CAPACITY,
                             Appellants

NO. 14-14-00900-CV                       V.

    COLLISION CLINIC, L.L.C. AND HANNA “JOHN” ELIAS, Appellees

                     ________________________________

       This cause, an appeal from the “Order Denying Defendants’ Plea to
Jurisdiction,” signed November 5, 2014, was heard on the transcript of the record.
We have inspected the record and conclude the trial court lacks jurisdiction over
appellees’ suit against appellants. We therefore order the “Order Denying
Defendants’ Plea to Jurisdiction” of the court below REVERSED and RENDER
judgment dismissing the suit against Steve Griffith, in his Official Capacity,
Douglas Brinkley, in his Official Capacity, Scott Schultz, in his Official Capacity,
and Mark Grothaus, in his Official Capacity.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Collision Clinic, L.L.C. and Hanna “John” Elias, jointly and severally.

      We further order this decision certified below for observance.